EXHIBIT 10.4

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made and entered into
as of June 5, 2007, by and between CECO Environmental Corp., a Delaware
corporation (the “Company”), and David D. Blum (the “Participant”) relating to
the grant and issuance of shares of Common Stock of the Company under the CECO
Environmental Corp. 2007 Equity Incentive Plan (the “Plan”).

Statement of Purpose

WHEREAS, the Company desires to grant to the Participant, and the Participant
accepts the grant of, 10,375 shares of Common Stock (the “Shares”);

WHEREAS, the Company has duly made all determinations necessary or appropriate
in connection with the grant of the Shares hereunder.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

1. Definitions

(a) Generally. Unless otherwise defined herein, capitalized terms in this
Agreement shall have the same meaning as defined in the Plan.

(b) Defined Terms. For purposes of this Agreement, the following terms are
defined as set forth below:

“2007 Fiscal Year Plan” means the CECO Environmental Approved Fiscal Year
Business Plan dated March 5, 2007.

2. Grant, Vesting and Settlement of Restricted Shares

(a) Grant. As of June 5, 2007, the Company hereby grants and issues to the
Participant, and the Participant hereby accepts the grant of the Shares in such
number as is specified in attached Exhibit A. Concurrent with the execution and
delivery of the Agreement, the Company will cause the stock certificates
representing the Shares to be issued in Participant’s name. To the extent the
Participant hereby acquires the Shares and the Shares are not fully vested as of
the date hereof, such Shares shall constitute “Restricted Shares” and shall be
subject to all of the restrictions described herein. Stock certificates
representing Restricted Shares shall be held by the Company until such time as
the Shares vest.



--------------------------------------------------------------------------------

(b) Vesting and Settlement. The Restricted Shares shall cease to constitute
Restricted Shares, and shall become unrestricted Shares, pursuant to the vesting
schedule attached as Exhibit A.

3. Restriction on Transfer; Legend. Restricted Shares or any interest therein
may not be directly or indirectly sold, transferred, pledged, hypothecated, or
otherwise disposed of. The Restricted Share certificates shall bear the
following legend:

The shares represented by this certificate are subject to restrictions on
transfer and may not be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of except in accordance with and subject to all of the terms
and conditions of a Restricted Stock Award Agreement dated as of June 5, 2007, a
copy of which the Company shall furnish to the holder of this certificate upon
request and without charge.

When the restrictions on any Shares lapse, the Corporation shall cause a
replacement stock certificate for those Shares, without the legend referred to
above, to be issued and delivered to Participant as soon as practicable.

4. Tax Consequences. The Company shall not be liable or responsible in any way
for any and all tax (including any withholding tax) consequences relating to the
Shares, and the Participant agrees to undertake to determine, and be responsible
for, any and all tax (including any withholding tax) consequences to himself or
herself with respect to the Shares. Notwithstanding any other provision of this
Agreement, the Shares, shall not be released to the Participant unless, the
Participant shall have paid to the Company, or made arrangements satisfactory to
the Company regarding the payment of, any Federal, state, local or foreign taxes
of any kind required by law to be withheld with respect to the grant of the
Shares or the lapse of restrictions otherwise imposed by this Agreement.

5. Section 83(b) Election. The Participant understands that Section 83 of the
Code may tax as compensation income the difference between the amount paid for
the Restricted Shares, if any, and the fair market value of the Restricted
Shares as of the date any restrictions on the Restricted Shares lapse in the
absence of an election under Section 83(b) of the Code. In this context,
“restriction” means the forfeitability of the Restricted Shares pursuant to the
terms of this Agreement. In the event the Common Shares are registered under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), “restriction”
with respect to the officers, directors, and 10% stockholders may also mean the
six-month period after the acquisition of the Restricted Shares during which
sales of certain securities by such officers, directors, and ten percent
(10%) stockholders would give rise to liability under Section 16(b) of the
Exchange Act. The Participant understands that he may elect to be taxed at the
time the Participant receives the Restricted Shares and while the Restricted
Shares are subjected to restrictions rather than waiting to be taxed on the
Restricted Shares when and as the restrictions lapse. The Participant realizes
that he may choose this tax treatment by filing an election under Section 83(b)
of the Code with the Internal Revenue Service within thirty (30) days from the
date hereof and by filing a copy of such election with his tax return for the
tax year in which the Restricted Shares were subjected to the restrictions. The
participant acknowledges that it is the participant’s sole responsibility and
not the Company’s to timely file the election under Section 83(b) of the code.
The participant acknowledges that he shall consult his own tax advisers
regarding the advisability or non-advisability of making the election under
Section 83(b) of the code and acknowledges that he shall not rely on the company
or its advisers for such advice.

 

2



--------------------------------------------------------------------------------

6. Voting. Participant shall have the rights and privileges of a stockholder of
the Company as to the Shares, including the right to receive dividends and the
right to vote such Shares.

7. No Employment Rights. No provision of this Agreement shall give the
Participant any right to continue in the employ of the Company, create any
inference as to the length or term of Participant’s employment, affect the right
of the Company to terminate Participant’s employment, with or without cause, or
give the Participant any right to participate in any employee welfare or benefit
plan or other program of the Company.

8. Termination. This Agreement shall only be terminated, modified or amended
upon written mutual agreement of the Company and the Participant.

9. Notices. Any notice given hereunder must be in writing and shall be deemed
given when either personally delivered or placed in the United States mail by
registered or certified mail, return receipt requested, postage prepaid,
addressed to the parties to whom such notice is being given at the following
addresses:

 

As to the Company:    CECO Environmental Corp.    3120 Forrer Street   
Cincinnati, OH 45209    Attn: Chief Financial Officer As to Participant:    last
address shown on the books of the Company

10. Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages by reason of
any breach of any provisions of this Agreement and to exercise all other rights
existing in its favor. Participant agrees and acknowledges that money damages
will not be an adequate remedy for any breach of the provisions of this
Agreement and the Company shall be entitled to specific performance and/or
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.

11. Gifts. Nothing contained in this Agreement shall be construed or interpreted
so as to authorize or permit Participant to transfer the Restricted Shares by
gift to any person or entity.

12. Entire Agreement. The Plan and this Agreement contains the entire
understanding and agreement by and between the parties hereto relating to the
subject matter hereof and all prior or contemporaneous oral or written
agreements or instruments are superseded hereby. No amendment to or modification
of this Agreement shall be effective unless the same is in writing and signed by
all parties hereto. No waiver by any party of any breach by the other of any
provision of this Agreement shall be deemed to be a waiver of any other breaches
thereof or the waiver of any such or other provision of this Agreement. Subject
to

 

3



--------------------------------------------------------------------------------

the restrictions on assignment and transfer set forth hereinabove, this
Agreement shall be binding upon and inure to the benefit of the parties hereto,
their estates, personal representatives, successors and assigns.

13. Severability. If any provision of this Agreement is declared invalid or
unenforceable as a matter of law, such invalidity or unenforceability shall not
affect or impair the validity or enforceability of any other provisions of this
Agreement or the remainder of this Agreement as a whole.

14. Applicable Law. If any question arises at any time as to the validity,
construction, interpretation or performance of this Agreement the laws of the
State of Delaware shall govern and control. The parties hereto hereby
acknowledge that venue is proper in Hamilton County, Ohio.

15. Construction. Paragraph headings and subheadings have been inserted herein
for convenience only and shall not be deemed to have any legal effect whatever
in the interpretation of this Agreement. As used herein, the singular shall
include the plural and the plural and singular. The word “any” means one or more
or all, and the conjunction “or” includes both the conjunctive and disjunctive.

16. Execution. This Agreement may be executed in multiple originals, each of
which shall be deemed to be an original hereof.

IN WITNESS WHEREOF, the Company and Participant have caused the execution of
this Agreement under seal as of the date hereof, each intending to be legally
bound hereby

 

CECO ENVIRONMENTAL CORP. By:  

/s/ Dennis W. Blazer

Its:   CFO

/s/ David D. Blum

David D. Blum

 

4



--------------------------------------------------------------------------------

EXHIBIT A

CECO Environmental Corporation Restricted Stock Award Agreement

David D. Blum

Vesting of Restricted Stock

1. Number of Restricted Shares

The number of Shares granted under the Agreement shall be a total of 9,375
Restricted Shares.

2. Vesting of Restricted Shares

(a) 2007 Fiscal Year Plan Financial Goal 1. Subject to Subsection (d) below, on
March 31, 2008, 3,750 Restricted Shares shall become earned and vested if income
from operations before executive bonuses, calculated on the basis as set forth
in the 2007 Fiscal Year Plan under the title “original plan,” for fiscal year
2007 exceeds $6,000,000, as determined by the Compensation Committee.

(b) 2007 Fiscal Year Plan Financial Goal 2. Subject to Subsection (d) below,
3,750 Restricted Shares shall become earned and vested according to the
following schedule if income from operations before executive bonuses,
calculated on the basis as set forth in the 2007 Fiscal Year Plan under the
title “grand total,” which includes the financial results of all operating
entities for fiscal year 2007, exceeds $10,500,000, as determined by the
Compensation Committee.

 

Portion of 5,000 Restricted Shares

that Become Vested and Earned

 

Vesting Date

1/3

  March 31, 2008

1/3

  March 31, 2009

1/3

  March 31, 2010

(c) Personal Goal Attainment. Subject to Subsection (d) below, up to 1,875
Restricted Shares shall vest according to the following schedule if the
Compensation Committee of the Company determines in its sole discretion by
March 31, 2008 that the Participant has met his Personal Goals as defined in the
attached Exhibit B. If the Compensation Committee determines in its sole
discretion that a portion of the Participant’s Personal Goals have been met then
the Compensation Committee may vest a portion or none of the 1,875 Restricted
Shares according to the schedule below. Any such determination by the
Compensation Committee must be made by March 31, 2008.

 

5



--------------------------------------------------------------------------------

Portion of Restricted Shares

Approved by the Board (up to 1,875)

that Become Vested and Earned

 

Vesting Date

1/3

  March 31, 2008

1/3

  March 31, 2009

1/3

  March 31, 2010

(d) Termination from Employment. Notwithstanding anything to the contrary in
this Section 2, if Participant’s employment with the Company terminates prior to
any of the above vesting date(s), then Participant shall have no further rights
with respect to such unvested Restricted Shares, except that (i) if
Participant’s termination of employment is due to death or Disability, then the
Compensation Committee may in its sole discretion cause any unvested Restricted
Shares to vest. In addition, upon the occurrence of Change in Control, the Board
may in its sole discretion cause any unvested Restricted Shares to vest.

 

6